…continuation of 12:

Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive for the following reasons.
1. Regarding the Applicant’s argument stating:
“In contrast, Kong teaches a shadow mask having a tapered aperture; however, this tapered aperture exists ONLY within a single layer - namely, grid film layer 202. While grid film layer 202 is mechanically supported by mesh-shaped support layer 122 (with an optional bonding layer 103 between them), only the grid film layer 202 plays a role in the cross-sectional shape of the shadow-mask apertures. As noted in the rejection of the claims, Kong states that the inclination angle of this taper is between 40˚ and 80˚, which gives rise to an enlargement of each lateral dimension of the aperture by about 0.2 microns per side (or 0.4 microns total) for a grid film layer having a thickness of 1 micron. 
As a result, the entrance and exit openings of the apertures taught by Kong are ONLY the openings formed in opposite surfaces grid film layer 202 - in other words, they are in the SAME layer.”
The Examiner respectfully disagrees.  As noted by the Applicant, a mask aperture having a stepped profile has a cross-section that includes sidewalls formed in multiple material layers, the cross-section having lateral dimensions that gradually shrink from a relatively larger value at the entrance opening of the aperture (formed in one material layer) to a relatively smaller value at the exit opening of the aperture (formed in a different material layer).  Kong teaches a deposition process (fig. 33) wherein deposition material 303 is masked from substrate 301 by grid film 202 and grid film support 122 (see figs. 26-33, which disclose various embodiments modifying the size and shape of grid film support 122).  In each of these embodiments, the deposition of 303 is provided by apertures/openings in both 202 and 122, wherein the apertures have a stepped profile with a cross-section that includes sidewalls formed in 

2. Regarding the Applicant’s argument stating:
“Furthermore, Kong is notably silent regarding the distance between an edge of an opening in mesh-shaped support layer 122 and the corresponding edge of aperture 103 except for a broad statement that the width of the grid structure openings should not interfere with the evaporation process. It is clear, therefore, that Kong does not contemplate mesh-shaped support layer 122 playing any role in defining the cross-sectional shape of the shadow-mask apertures. 
Since the apertures are defined only by their shape within grid film layer 202, it should be noted that apertures 204 have lateral dimensions that change through the thickness of grid film layer 202 by only 0.4 microns at the most.”
The Examiner respectfully disagrees.  As noted above, the apertures of Kong through which deposition material 303 is evaporated are defined by openings in both grid layer 202 and grid support layer 122.  Kong further teaches the grid support layer 122 has a smaller width than grid layer 202 (¶¶ 0149, 0170), grid layer 202 has a thickness of 1-1.5 microns (¶ 0163), and opening 204 has an angle of inclination of 130˚ to 170˚ (¶ 0164).  Given these dimensions, the lateral width of the tapered portion of grid layer 202 is between 0.18 and 1.79 microns.  Since the grid layer taper has a micron-scale dimension, and the grid support layer width is required to be smaller than the grid layer width, the 
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

3. Regarding the Applicant’s argument stating:
“First, as discussed above, Kong fails to teach that the openings in mesh-shaped support layer 122 have any role in the shape of apertures 204. As a result, there would be no reason to "optimize" the size of these openings. 
Second, the only stated requirement of these openings is that they avoid shadowing during a vapor-deposition process. This would be best achieved by keeping the sidewalls of these openings as far back from the edge of apertures 204 as possible. As a result, one skilled in the art would be demotivated from making these openings such that were only slightly (1-2 microns) larger than apertures 204.”
The Examiner respectfully disagrees.  In ¶ 0149, Kong discloses that the width 122 is smaller than the width of 202.  In ¶ 0054, Kong discloses providing support material (corresponding to grid film support 122) on the back of metal shadow mask (corresponding to grid film 202), such that the support material ensures that the amount of deformation of the opening formed in the grid film layer (corresponding to aperture portion 204) is small, and the positional accuracy of the light-emitting unit formed by the shadow mask is improved and the appearance is good.  Although Kong does disclose that only the lower portion of the opening having a small width (referring to tapered opening 204 in grid layer 202) limits the vapor deposition gas, since the grid layer support prevents deformation of the opening, it at least indirectly limits deposition material by preventing deformation of 202. In ¶¶ 0152-
As noted in the final rejection, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the entrance-side openings between portions 122, as a means to provide a light-emitting unit corresponding to the width of the exit-side opening on the substrate, preventing the shadow effect during the vapor deposition process or reducing the light-emitting unit by width of the inner shadow and the outer shadow (H 0053). Furthermore, arriving at the claimed range of "the entrance side is at least 1-2 microns greater in length along each cross-sectional dimension than the exit side of the opening" (as recited in independent claim 8) would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, Kong discloses the general conditions of a shadow mask opening with an entrance side dimension larger than an exit-side dimension, and opening dimensions in the micron range optimized to prevent a shadowing effect.

4. Regarding the Applicant’s argument stating:
“The applicant further points out that mesh-shaped support layer 122 comprises heavily boron-doped silicon to keep its support grid elements from being removed during a crystallographic-dependent etch used to form opening 111 in silicon substrate 101. However, it is well known that heavily boron-doped silicon typically has significant compressive stress. As a result, one skilled in the art would be demotivated from forming the grid structure of mesh-shaped support layer 122 so that it was located within 0.5 to 1 micron of the perimeter of aperture 204 in grid film layer 202 because of the risk of buckling of the grid-film-layer material at the free edges of the apertures.”
The Examiner respectfully disagrees.  As noted above, Kong discloses that the width 122 is smaller than the width of 202, and is configured to prevent deformation of aperture portions 204 in grid layer 202.  Kong is silent to forming support layer 122 within 0.5 to 1 micron of the perimeter of aperture 204 in grid film layer 202 causing buckling.  Therefore, the range of widths implicitly disclosed by Kong includes forming grid support layer 122 up to the perimeter of aperture 204 in grid film layer 202, and at least overlaps the claimed length of 1-2 microns.

For at least the reasons above, the Applicant’s arguments are not persuasive.  

Proposed Claim Language
The Examiner suggests additional amendments further defining the tapered profile may be sufficient to overcome the previously-cited prior art, such as additional claim language to reflect the structure disclosed in the Applicant’s fig. 3(C).
For example, the addition of the clause 
“wherein the tapered profile comprises a minimum cross-sectional dimension at the exit side of the first layer, and intermediate cross-sectional dimension, greater than the minimum dimension, at interface between the first layer and the second layer, and a maximum cross-sectional dimension, greater than the intermediate cross-sectional dimension, at the entrance side of the second layer.”
Kong teaches first opening 204 at an exit side of first layer 202 with a first cross-sectional dimension, and second opening 108 at an entrance side of second layer 122 with a second cross-sectional dimension less than the first cross-sectional dimension (fig. 26 among others).  However, Kong does not appear to teach, either explicitly or implicitly, an intermediate cross-sectional dimension at an 
However, since no search has been conducted on these proposed limitations, a determination as to allowability cannot be made.







/BRIAN TURNER/               Examiner, Art Unit 2894